DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Klotz (US 2010/0275859) in view of Kim (KR 10-1785894).
Regarding claim 1, Klotz teaches (see abstract, figs. 1 and 6, and paragraphs [0034]-[0036]) a method of maintaining an operational temperature of an electrolysis cell, wherein the method included incorporating a heating manifold (interior of heater core 51) into a cell body (3) of the electrolysis cell positioning a temperature sensor (38) in communication with the cell body (3), and monitoring temperature readings received from the temperature sensor (38) via a controller (71) that turned the heating on and off to maintain the cell body within a desired set range (e.g. above freezing).  
Thus, the claimed invention differs from the disclosure of Klotz in that the heat source utilized by Klotz was an engine coolant instead of a heating element.  
However, Kim teaches (see machine translation at the abstract and bottom portion of page 4) that a water electrolysis cell for generation of hydrogen and oxygen may be heated by a “hot-wire heater” (i.e. an electric resistance heating element) in order to prevent freezing of the water.  Such heating element was disposed either inside the casing of the electrolysis cell or on the bottom thereof.

Regarding claim 2, Klotz teaches (see abstract, figs. 1 and 6, and paragraphs [0034]-[0036]) an electrolysis cell, wherein the electrolysis cell included a cell body (3), a heating manifold (interior of heater core 51), a temperature sensor (38) in communication with the cell body (3), and a controller (71) that monitored temperature readings received from the temperature sensor (38) and turned the heating on and off to maintain the cell body within a desired set range (e.g. above freezing).  
Thus, the claimed invention differs from the disclosure of Klotz in that the heat source utilized by Klotz was an engine coolant instead of a heating element.  
However, Kim teaches (see machine translation at the abstract and bottom portion of page 4) that a water electrolysis cell for generation of hydrogen and oxygen may be heated by a “hot-wire heater” (i.e. an electric resistance heating element) in order to prevent freezing of the water.  Such heating element was disposed either inside the casing of the electrolysis cell or on the bottom thereof.
Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the electric resistance heating element of Kim in place of the hot engine coolant of Klotz for heating the water to prevent freezing of the water because the electric resistance heating element of Kim would have been capable of preventing freezing of the water even when an attached engine was not running.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fortune (US 2020/0198996) shows an electrolysis cell structure having a central “internal support” (48) that is very similar to the structure shown in figure 1 of this application.  Frimann (US 2019/0390354) shows yet another embodiment of heating water to prevent the freezing thereof in an .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794